DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not describe in any detail what is new concerning the method and apparatus of the downhole laser tool.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 12 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Montaron et al. (US 2016/0273325).
With regards to claim 1, it discloses a system for stimulating a hydrocarbon-bearing formation, the system comprising: a laser tool configured to operate within a wellbore of the formation, the tool comprising: one or more optical transmission media (Fig. 2a, element 191), the one or more optical transmission media being part of an optical path originating at a laser generating unit (Fig. 1, element 190) configured to generate a raw laser beam, the one or more optical transmission media configured for passing the raw laser beam; an optical assembly (Fig. 2a, element 250) coupled to the optical transmission media and configured to shape a laser beam for output (Fig. 2E-2K); a rotational system (Fig. 2a, element 263) coupled to the optical assembly and configured for rotating the laser beam about a central axis of the optical assembly; a housing (Fig. 2a, element 112) that contains at least a portion of the optical assembly, the housing being configured for movement within the wellbore to direct the laser beam relative to the wellbore; a purging assembly (Fig. 2a, element 161) disposed at least partially 
With regards to claim 8, it discloses the rotational system (Fig. 2a, element 263) is disposed upstream of the optical assembly and proximate or at least partially within the housing, the rotational system configured to rotate the optical assembly about the central axis.
With regards to claim 12, it discloses comprising one or more sensors to monitor one or more environmental conditions in the wellbore and to output signals based on the one or more environmental conditions to the control system (para. 72).
With regards to claim 13, it discloses a centralizer (Fig. 2a, element 115) attached to the housing and configured to hold the tool in place relative to an outer casing in a wellbore.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676